USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUITT                                 ____________________        No. 93-1274                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                              AURELIO VIEIRA-CANDELARIO,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                [Hon. Raymond J. Pettine, Senior U.S. District Judge]                                          __________________________                                 ____________________                                        Before                                Boudin, Circuit Judge,                                        _____________                     Coffin and Campbell, Senior Circuit Judges.                                          _____________________                                 ____________________            Damon  M.  D'Ambrosio,  by Appointment  of  the  Court, with  whom            _____________________        Martin D. Harris, Esquire, Ltd. was on brief for appellant.        _______________________________            Stephanie S. Browne,  Assistant United States Attorney, with  whom            ___________________        Edwin J. Gale, United  States Attorney, and Craig N.  Moore, Assistant        _____________                               _______________        United States Attorney, was on brief for the United States.                                 ____________________                                  September 28, 1993                                 ____________________                      CAMPBELL,   Senior   Circuit  Judge.     Defendant-                                  _______________________            appellant  Aurelio  Vieira-Candelario  was  indicted  in  the            United States District Court for the District of Rhode Island            for   unlawful  reentry  into  the  United  States  following            deportation, in violation of  8 U.S.C.   1326.   Vieira moved            to  quash   the  indictment  and  to   dismiss,  collaterally            attacking the deportation order upon which the indictment was            based.  The district court denied the motions.  United States                                                            _____________            v. Vieira-Candelario, 797 F. Supp. 117 (D.R.I. 1992).  Vieira               _________________            entered into a plea  agreement in which he pleaded  guilty to            the  indictment but  reserved the  right  to appeal  from the            denials  of  his  motions  to quash  the  indictment  and  to            dismiss.  We affirm.                                          I.                                          I.                      Vieira,  a  native  and  citizen of  the  Dominican            Republic, lived in  the United States  as a lawful  permanent            resident  alien for almost  twenty-six years.   His  wife and            children are  United  States  citizens,  and  Vieira  himself            served in the United States Army  during the Vietnam-war era.            Vieira, however,  was convicted  in 1989 of  two drug-related            offenses.  One  of these  was for possession  of heroin  with            intent to deliver, an aggravated felony.                      Vieira's convictions made him deportable  under the            Immigration  and  Naturalization  Act  ("the Act").    See                                                                      ___            241(a)(4)(B) (aggravated felony), now  codified as 8 U.S.C.                                           -2-            1251(a)(2)(A)(iii)(1991);   and      241(a)(11)   (controlled            substance   violation),   now   codified   as   8  U.S.C.                1251(a)(2)(B)(i)  and   (ii)(1991).    After   a  hearing  on            September  20, 1989,  an immigration  judge entered  an order            deporting Vieira.  The judge ruled that Vieira was ineligible            to seek discretionary  relief under    212(c) of  the Act,  8            U.S.C.    1182(c), as  aggravated felons were  ineligible for            such relief.  The  judge advised Vieira that any  appeal from            this order had to be filed by October 2, 1989.                      The next day, Vieira filed a  notice of appeal with            the  Board of Immigration Appeals ("the BIA"). As grounds for            the appeal, Vieira specifically challenged the judge's ruling            on the unavailability of   212(c) relief, claiming the  judge            was wrong as a matter  of law.  That issue was  never reached            because on October 24,  1989, Vieira voluntarily withdrew his            appeal.    At all  times  during  this  process,  Vieira  was            represented by counsel.                      Vieira was  deported on October 27, 1989.  On March            24,  1992,  INS  agents  found Vieira  in  Providence,  Rhode            Island, took him into custody, and charged him with violating            8  U.S.C.   1326.  In the present criminal proceeding, Vieira            seeks   collaterally   to  attack   the  original   order  of            deportation,  arguing that  it cannot  properly serve  as the            basis for his indictment under   1326.                                         -3-                                         II.                                         II.                      Under section 212(c) of the Act, certain aliens who            have  legally resided in the United States for seven years or            more may seek relief from deportation because of family ties,            long term  residence, service  in the  armed forces,  and the            like.   See generally, Matter of  Marin, 16 I. &  N. Dec. 581                    _____________  ________________            (1978).  As written,  section 212(c) literally affords relief            only  to long-term  legal  aliens who  temporarily leave  the            United States  and who, but for 212(c), would be inadmissible            upon  return  as   a  result  of   some  violation  of   law.            Nevertheless,  for   reasons  buried   in   the  history   of            immigration law,    212(c) relief  is also available  to some            legal aliens who  have not  left the country  but who  become            subject to  deportation as a result  of criminal convictions.            See Campos v. I.N.S.,  961 F.2d 309, 312-13 (1st  Cir. 1992);            ___ ______    ______            Francis v. I.N.S.,  532 F.2d 268 (2d Cir. 1976).  Such relief            _______    ______            is only available, however, if the ground  for deportation is            one  for which  an alien  could initially have  been excluded                                                                 ________            from the country under  section 212(a) of the Act, 8 U.S.C.              1182(a).   See Campos, 961 F.2d at 312-15 (refusing to extend                       ___ ______            212(c) relief to  alien charged with illegal  possession of a            firearm, an offense not listed in 212(a)).                      At  Vieira's  deportation hearing,  the immigration            judge held that Vieira was, as a matter of law, ineligible to            apply  for discretionary  relief under  section 212(c).   The                                         -4-            immigration judge believed,  erroneously as  it now  appears,            that Vieira's aggravated felony conviction was an offense for            which  there was  no  corresponding ground  of  excludability            under  section 212(a).  The  judge based his  decision on the            BIA opinions of Matter of  Wadud, 19 I. & N. Dec.  182 (1984)                            ________________            and Matter of Granados, 16 I.  & N. Dec. 726 (1979), in which                __________________            felons  were held to be  ineligible for section 212(c) relief            because their offenses (which were  of a type different  from            Vieira's heroin offense here) were not specifically listed in            section 212(a).                      The  district court  found, and the  government now            concedes, that the immigration  judge was mistaken insofar as            he  determined that  there  was no  corresponding ground  for            excludability in  section 212(a) of Vieria's  aggravated drug            offense.  See  Matter of Meza,  Int. Dec. 3146  (BIA May  22,                      ___  ______________            1991).  Had Vieira  pursued his appeal, he would  likely have            been allowed  to seek discretionary section  212(c) relief               although with what result on the merits we cannot, of course,            know.                        In  seeking  to  quash   and  dismiss  his  present            indictment for unlawful reentry following deportation, Vieira            does not attack the  deportation order on the ground  that it            was  error at  the time  of the  deportation hearing  to have            denied him  an opportunity to petition  under section 212(c),            but  rather contends  that, while  the denial  may  have been                                         -5-            correct  then, it  was subsequently  rendered incorrect  by a            change in  the law.  In 1990, after Vieira had been deported,            Congress amended section 212(c) to provide that discretionary            relief  would not  be  available to  an  alien who  had  been                          ___            convicted of an  aggravated felony and had  served five years            or more in prison.  See  The Immigration Act of 1990, Pub. L.                                ___            No. 101-649,   511(a),  104 Stat. 4978, 5052.   Vieira argues            that  this amendment  must be  construed, by  implication, to            mean  that aggravated felons who had not served five years in                                                 ___            prison    like  Vieira     were eligible  for section  212(c)            relief  even if  their offenses  were  not listed  in section            212(a).                      Vieira  points to  Matter of  Meza, Int.  Dec. 3146                                         _______________            (BIA May 22, 1991),  as the indicator of the  changed policy.            There, in a case very similar to Vieira's, the BIA allowed an            alien  who had  been convicted  of a  drug-related aggravated            felony to apply for   212(c) relief.   Vieira argues that the            purported change in INS  policy between the earlier cases  of            Wadud and Granados  and the  later case  of Meza  effectively            _____     ________                          ____            robbed him of judicial  review.  In effect, he  contends that            the allegedly  changed policy of  the 1990 amendment  and the            Meza case should be applied retroactively so as to invalidate            ____            his deportation order rendered without a   212(c) hearing.                      We do not find this argument persuasive.   The 1990            amendments and  Meza  do  not appear  to  have  signaled  any                            ____                                         -6-            material  change in  INS  policy.    To  be  sure,  the  1990            amendment,  by  cutting  off  relief  to   aggravated  felons            incarcerated   for  five   or   more  years,   recognized  by            implication  that some  aggravated felons might  otherwise be            eligible for 212(c) relief and, indeed, that this eligibility            might continue to be true for those not incarcerated for five            or more  years.   But as we  noted in  Campos, the  amendment                                                   ______            "said nothing about wanting  to enlarge the relief authorized            under    212(c)."   Campos, 961 F.2d  at 315.   Congress "can                                ______            only  be said to have expressed a continued desire to limit              212(c) relief to the listed grounds of exclusion."  Id.                                                                ___                      To understand Meza, there is no need to hypothesize                                    ____            any fundamental  policy change.    The BIA  found that  drug-                                                                    _____            related  aggravated  felonies,  for  one of  which  Meza  was            _______            convicted,  were  included within  a  specific  subsection of            212(a) describing  drug-related  offenses.   Meza, Int.  Dec.                                                         ____            3146  at 3  (holding  that a  drug-related aggravated  felony            could  provide  the  basis  for relief  under     212(a)(23),            recodified   as      1182(a)(2)(A)(i)(II)).     Meza   was  a                                                            ____            straightforward application of the existing law that   212(c)            relief was  available solely  to those  offenses specifically            listed  in   212(a).  Meza was entirely consistent with Wadud                                  ____                              _____            and Granados,  neither  of which  cases  involved  aggravated                ________            felonies of the particular kind mentioned in   212(a).                                         -7-                      That Meza did not  indicate a change in deportation                           ____            policy is  confirmed  by Matter  of Hernandez-Casillas,  Int.                                     _____________________________            Dec. Att. Gen.  March 18, 1991.  The Attorney  General of the            United States reversed a decision of the BIA overruling Wadud                                                                    _____            and Granados and maintained that   212(c) relief continued to                ________            be available only for  those offenses specifically identified            in  section 212(a).  This  Court recently upheld the Attorney            General's construction  of section 212(c).   Campos, 961 F.2d                                                         ______            at 314-15.                      We   agree  with   the   district  court   and  the            prosecution that the immigration judge appears simply to have            misapplied   212(c) under  then-existing doctrine.  He should            have   offered  Vieira   an  opportunity   to  petition   for            discretionary relief.  Had Vieira pursued his appeal, the BIA            presumably  would  have overruled  the immigration  judge and            allowed Vieira to apply for   212(c) relief, as it did when a            similar issue was appealed in Meza.                                            ____                      The immigration  judge appears regrettably  to have            committed an error of law in this respect, but it was not the            type of error  that provides any basis for  collateral attack            on  the judge's  deportation order  in a  subsequent criminal            prosecution brought under 8 U.S.C.   1326.  To provide such a            basis, the error  must have violated the  alien's due process            rights,   being  "so   fundamental"   that  it   "effectively            eliminates the right of the alien to obtain judicial review."                                         -8-            United States v. Mendoza-Lopez, 481 U.S.  828, 837-39 & n.17,            _____________    _____________            107 S.  Ct.  2148, 95  L.  Ed. 2d  772  (1987).   "Our  cases            establish   that   where   a   determination   made   in   an            administrative proceeding  is to play a critical  role in the            subsequent imposition  of a criminal sanction,  there must be            some meaningful review of the administrative proceeding." Id.            ____                                                      ___            at 837-38 (citations omitted) (emphasis in original).                        Here,  in  contrast to  the  situation  in Mendoza-                                                                 ________            Lopez, the immigration  judge's putatively erroneous decision            _____            did  not  "effectively" rob  Vieira of  his right  to review.            Vieira filed  a  notice of  appeal.   He  later  deliberately            withdrew  the   appeal.    He  was   represented  by  counsel            throughout.   As  Vieira voluntarily  abandoned his  right to            obtain review of the deportation order, we see no way to hold            that   he  was   deprived   of  meaningful   review  of   the            administrative proceeding contrary to the due process clause.            The order  entered in  that proceeding was,  therefore, valid            and binding on  Vieira, who violated it at  his peril when he            illegally reentered the United States.                      Affirmed.                      ________                                                      -9-